Citation Nr: 9933707	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-20 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of a right 
knee injury, status post
surgery.

2. Entitlement to service connection for residuals of left 
ankle sprain.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from May 
1971 to June 1972.

In June 1996, the Department of Veterana Affairs (VA) 
Regional Office (RO) denied the veteran's claims for service 
connection for post-surgical residuals of a right knee 
injury, and for residuals of a left ankle sprain.  The 
veteran timely appealed to the Board of Veterans' Appeals 
(Board).  The veteran perfected his appeal through the 
submission of VA Form 9, on which he requested a hearing 
before local VA officials at the RO (RO hearing).  The 
veteran was scheduled for a hearing in October 28, 1997.  At 
the veteran's request, that hearing was rescheduled for 
January 15, 1998; however, the veteran did not appear for 
this hearing, and neither he nor his representative contacted 
the RO to reschedule the hearing.  Under these circumstances, 
the Board deems the veteran's request for a hearing 
withdrawn.  

In July 1998, the Board remanded the matters on appeal to the 
RO.  After undertaking all requested development to the 
extent possible, the RO continued the denial of the claims, 
and returned the matters to the Board. 


FINDINGS OF FACT

1.  There is no competent medical evidence suggesting that 
the veteran had arthritis of the right knee within the first 
post-service year, or otherwise establishing a relationship 
between any current right knee disability and service, to 
include a knee injury therein.  

2.  There is no competent medical suggesting that the veteran 
had arthritis of the left ankle within the first post-service 
year, or otherwise establishing a relationship between any 
current left ankle disability and any incident of service, to 
include an ankle injury therein.  

CONCLUSION OF LAW

The veteran's claims for service connection for residuals of 
a right knee injury, status post surgery, and for residuals 
of a left ankle sprain are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) indicate that he 
was treated for an ankle injury while in-service in June 
1972.  At that time, his ankle was observed to be tender and 
slightly swollen.  He was diagnosed with a mild ankle sprain 
that was the result of definite trauma.  The veteran's 
treatment included an ace wrap, the use of crutches, and 
being placed on light duty for 2 days.  A follow-up visit a 
few days after the veteran's initial treatment resulted in a 
referral for an orthopedic examination to determine whether 
casting was necessary.  The veteran's SMRs do not contain 
further notations of treatment for this condition.  Records 
from the veteran's separation examination in June 1972 
indicate that his lower extremities were normal, and do not 
contain any notations of complaints of ankle pain or chronic 
injury.  The examiner noted the veteran's history of a left 
ankle sprain the previous year, but did not report the 
existence of any then-current complaints or symptomatology.  
The veteran indicated that he had swollen or painful joints 
(but did not specify which), and denied arthritis or 
rheumatism, or bone, joint, or other deformity.  The 
veteran's SMRs are negative for complaints of, or treatment 
for, any right knee injury during service.  The report of the 
veteran's separation examination notes no chronic injury or 
evidence of knee surgery.  In addition, the veteran reported 
that he experienced no "trick" or locked knee.

The veteran received treatment for both his right knee and 
left ankle at his local VA Medical Center from June 1996 to 
August 1996.  Much of the veteran's treatment dealt with 
medical conditions other than those at issue in the instant 
claims.  The records reflect complaints of knee and ankle 
pain, but no diagnoses of either knee or ankle disability.  

The veteran underwent a VA examination of the left ankle and 
right knee in August 1996.  As regards the knee, the veteran 
reported that he stepped in a ditch while on a forced march 
and that resulted in his twisting his right knee.  He also 
reported having had surgery that consisted of a medial and 
lateral open arthrotomy, ligament repair, and bone spur 
removal.  He complained of experiencing persistent pain and a 
limp, and noted that he used a crutch to assist his mobility.  
He also indicated that the right knee occasionally gave out 
on him.  As regards the left ankle, the veteran reported 
experiencing an inversion type sprain while on active duty, 
and persistent problems with pain, subjective instability, 
and swelling since then.

Examination revealed scars consistent with surgical history 
of the right knee.  The examiner noted that the veteran had 
an 8-centimeter medial arthrotomy scar, and a 10-centimeter 
lateral scar.  Full extension of the knee and flexion to 110 
degrees, but varus instability.  The examiner noted that 
there was crepitance, tenderness over the medial femoral 
condyle, and a probable loose body, as well as tenderness 
over the medial joint line.  The veteran's gait was noted to 
be antalgic, even when using a crutch.  On examination of the 
left ankle, there was tenderness over the joint line, and 1+ 
effusion and tenderness over the anterior talofibular and 
calcaneofibular ligaments.  Ankle dorsiflexion was to 20 
degrees, and plantar flexion was to 35 degrees.  The examiner 
noted that three was increased inversion stressing compared 
to the opposite side of about 15 degrees.  The diagnoses were 
post-traumatic arthritis of the right knee, and chronic post-
traumatic instability of the left ankle.  

X-rays taken in August 1996 revealed mild degenerative 
arthritic changes about the ankle joint with some extra bone 
fragments present posteriorly.  Some of these fragments were 
noted to be possible accessory bones.  No evidence of acute 
fracture was observed, but there may have been old trauma 
about the medial malleolus of the tibia and the shaft.  The 
assessment was degenerative arthritic change about the ankle 
joint with bony spurs posteriorly, and a possible old 
fracture of the medial malleolus.  The x-ray of the veteran's 
right knee showed moderately advanced degenerative arthritic 
changes about the knee joint with central spurring on the 
tibia, with medial joint space narrowing.  Lesser changes 
were noted in the veteran's left knee.

Following the RO's initial denial of the veteran's service 
connection claims, the veteran informed the RO on his VA Form 
9 that he sustained a knee injury during basic training at 
Fort Dix, New Jersey, and that he was treated at Womack Army 
Hospital.  The veteran also indicated that he was treated in 
service for his sprained ankle, and that he has been 
"treated continuously since being discharge from the service 
for these conditions, and feel that service connection should 
be established."  

In July 1998, the Board remanded this case to the RO, 
directing that the RO undertake necessary actions to obtain 
and associate with the claims file all records of in-service 
and post-service treatment for the claimed conditions.  The 
Board directed that the RO request Madigan Army Hospital 
Records directly from that facility.  The Board also directed 
that the RO request from the veteran more specific 
information concerning his alleged treatment from Dr. Kellogg 
at St. Elizabeth's Hospital in Olympia, Washington, in 1974; 
from General Hospital in College Place, Washington, during 
1976 and 1977; and from any other source.

Pursuant to the Board's remand, in November 1998, and again 
in December 1998, the RO requested treatment records from 
Madigan Army Hospital at Fort Lewis, Washington, covering the 
years 1971 and 1972.  A January 6, 1999 letter from the 
Madigan facility indicated that any records that had bee 
generated would have been transferred to the National 
Personnel records Center (NPRC).  The NPRC conducted a search 
for any records generated for the veteran at the Madigan Army 
Hospital from January 1971 and December 1972, and ultimately 
determined that no records meeting this criteria were in 
storage at the NPRC.  The RO also attempted to obtain records 
of post-service private medical treatment without success.  
The RO wrote to the veteran in December 1998 and informed him 
that he had not provided it with sufficient mailing addresses 
for these facilities.  The RO also informed him that it was 
not possible to solicit medical records from the "unknown" 
hospital he had previously referred to.  The RO advised the 
veteran that he would need to obtain the private medical 
records described above in order for them to be considered by 
the RO as part of his claim.  The RO informed him that he 
should submit these records within 60 days if at all 
possible.  The veteran did not respond, and, in June 1999, 
the RO notified the veteran that his claims file was being 
returned to the Board.


II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection also may presumed, for certain chronic 
diseases, such as arthritidis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service; this presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. 3.307, 3.309.

However, a preliminary determination that must be made 
in each claim for service connection is whether the claim is 
"well grounded."  A claim is "well grounded" if it is 
"plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by evidence that a chronic disease subject 
to presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

As noted above, the veteran's SMRs indicate that he 
experienced an acute left ankle sprain while on active duty.  
Although the veteran alleges that he received treatment for a 
right knee injury while in service, his SMRs are negative for 
any reference to this injury, and records of any pertinent 
treatment at Madigan Army Hospital are not shown to exist.  
In any event, the report of his June 1972 separation 
examination includes no reference to or diagnosis of any 
chronic condition of either the veteran's right knee or left 
ankle.  

The veteran also has alleged that he received treatment for 
his knee condition at private medical facilities in the years 
following his discharge from the military.  However, the 
veteran has neither responded to the RO's request for 
information needed to obtain records of such treatment, nor 
did he supply the records he asserted would substantiate his 
claims.  Thus, there is no medical evidence of any disability 
with respect to his right knee or left ankle for many years 
after service.  

Indeed, the first post-service medical evidence of right knee 
or left ankle disability is not until August 1996, at which 
time x-rays revealed arthritis of the right knee and left 
ankles, each described by the VA examiner as "post-
traumatic."  Because there is no medical evidence of 
arthritis within the first post-service year, service 
connection for arthritis may not be presumed.  There also is 
no medical evidence to support a grant of service connection 
for either disability on a direct basis, inasmuch as the 
record include no medical evidence or opinion otherwise 
suggesting that there is a relationship between current right 
knee or left ankle disability and any incident of service, to 
include injury therein. 

Furthermore, while the veteran may well believe that his 
current right knee and left ankle problems are related to his 
military service, he does not have the medical training or 
expertise to competently render an opinion on a medical 
matter, such as the diagnosis or etiology of a disability.  
Therefore, even accepting as credible the veteran's 
assertions that, that in addition to the left injury shown 
during service, he also injured his right knee, his 
allegations that these injuries resulted in his current post-
traumatic arthritis of the right knee and left ankle have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board emphasizes that a well-grounded 
claim must be supported by evidence, and not just 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claims for 
service connection for left ankle and right knee disabilities 
are well grounded, VA is under no "duty to assist" him in 
developing the evidence pertinent to his claim.  See Epps, 
126 F.3d at 1468.  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional obtainable relevant evidence may exist that, 
if obtained, would make his claim well grounded.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
As noted above, the RO has undertaken all reasonable efforts 
to procure the medical evidence the veteran has contended 
would support his claims.

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
May 1997 Statement of the Case and in the March 1998 and 
March 1999 Supplemental Statements of the Case of the 
requirements to submit a well-grounded claim.  Clearly then, 
he is not prejudiced by the Board's decision to deny his 
claims on this same basis.  See Bernard v. Brown, 4 Vet. App. 
384, 392-93 (1994).  The Board also finds that the duty to 
inform the veteran of the evidence necessary to make his 
claims well grounded, and the reasons why the current claims 
are inadequate, has been met.  See 38 U.S.C.A. § 5103(a); 
.Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for residuals of a right 
knee injury, status post surgery, is denied.

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for residuals of a left 
ankle sprain is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals




 

